Citation Nr: 0809601	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-37 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 
2001, for assignment of a 30 percent rating for service-
connected allergic rhinitis and sinusitis.

2.  Entitlement to service connection for a disorder 
manifested by leg pain, claimed as secondary to bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from August 1977 until August 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  May 2003 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Oakland, California.  The claims file was 
subsequently transferred to the RO in Muskogee, Oklahoma.

These matters were previously before the Board in August 
2006.  At that time, a remand was ordered to accomplish 
additional development.  It is noted that the August 2006 
Board decision also denied claims of entitlement to an 
increased rating for chondromalacia of the left and right 
knees, and reopened and granted a previously denied claim of 
entitlement to service connection for bilateral pes planus.  

In her substantive appeal received in October 2004, the 
veteran indicated her desire for a hearing before a Veterans 
Law Judge sitting in Washington, D.C.  Such hearing was 
scheduled in June 2005.  However, the veteran was unable to 
attend.  In September 2005, the veteran submitted a statement 
expressing her desire to be rescheduled for another hearing.  
This was arranged.  However, the record shows that she failed 
to report for her rescheduled hearing in February 2006.  
There was no showing of good cause and no further request for 
a hearing.  Based on these facts, 
the hearing request is deemed to have been withdrawn.  38 
C.F.R. §§ 20.702, 20.704 (2007).  

It is observed that additional claims have been raised by the 
veteran which have not yet been adjudicated by the RO.  These 
claims include entitlement to an increased rating for chronic 
myositis of the bilateral shoulders, entitlement to an 
increased rating for asthma, entitlement to service 
connection for sleep apnea, vision problems, and migraine 
headaches claimed as secondary to service-connected asthma, 
and entitlement to an earlier effective date for the grant of 
service connection for chondromalacia of the knees.  These 
matters are referred back to the RO for appropriate action.  

The issue of entitlement to service connection for a disorder 
manifested by leg pain claimed as secondary to pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 1998 rating decision denied a claim of 
entitlement to an increased rating for sinusitis.

2.  In correspondence received October 5, 2001, the veteran 
again requested an increased rating for his allergic rhinitis 
and sinusitis.

3.  From the competent evidence of record, it is not 
factually ascertainable that an increase in disability 
occurred in the year prior to October 5, 2001claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 5, 2001, 
for the assignment of a 30 percent rating for allergic 
rhinitis and sinusitis have not been met. 38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in September 2006 that informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of supplemental statements of the case issued 
in April 2007 and June 2007, after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support her claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence she 
needed to substantiate her claim of entitlement to an earlier 
effective date, as this is the premise of the claim.  It is 
therefore inherent in the claim that the veteran had actual 
knowledge of the effective date element of her claim.  In 
addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006 
and August 2007.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of her claim are of record.  The Board has carefully reviewed 
such statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim for consideration here.  

Historically, service connection for sinusitis was initially 
granted in a January 1982 rating decision.  A noncompensable 
evaluation was assigned, effective September 1, 1981.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

In an unappealed May 1998 rating action, the RO then 
increased the veteran's disability evaluation for chronic 
sinusitis to 10 percent, effective October 6, 1992.  

In August 1998, the veteran requested an increased rating for 
her sinus disability.  A rating decision issued later that 
month denied the claim, continuing the 10 percent evaluation 
then in effect.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  

Next, in correspondence received by the RO on October 5, 
2001, the veteran again requested an increased rating for her 
service-connected sinusitis.  In a May 2003 rating decision, 
the disability evaluation was increased to 30 percent, 
effective October 5, 2001.  The veteran submitted a notice of 
disagreement in May 2003, challenging the effective date 
assigned.  She expressed her belief that the effective date 
should be 1981, as her symptoms were consistent with a 30 
percent rating at that time.  A statement of the case was 
issued in September 2004 and the appeal was perfected with 
the submission of a VA Form 9 in October 2004.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2007).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

In the present case, the veteran's most recent claim of 
entitlement to an increased rating for her allergic rhinitis 
and sinusitis was received by the RO on October 5, 2001.  
This represents the effective date initially assigned in the 
rating decision of May 2003.  

Again, 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between October 5, 2000, and 
October 5, 2001, an increase in the veteran's allergic 
rhinitis and sinusitis became factually ascertainable.  To do 
so, the rating criteria for the disability at issue must be 
examined.  

The veteran's allergic rhinitis and sinusitis is rated 
pursuant to Diagnostic Code 6514.  Under that Code section, a 
30 percent rating is warranted where the evidence 
demonstrates three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting warrants a 30 
percent rating.  A Note to this Diagnostic Code clarifies 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6514 (2007).

The medical evidence of record does not indicate that between 
October 5, 2000, and October 5, 2001,the veteran's allergic 
rhinitis and sinusitis was manifest by symptomatology most 
nearly approximating the 30 percent rating criteria 
ultimately assigned in the May 2003 rating decision.  VA 
clinical records in June 2001 and July 2001 show treatment 
for respiratory complaints.  Additionally, an August 2001 VA 
treatment record reflects the use of an Albuterol inhaler.  
However, on those occasions the veteran was primarily 
receiving treatment for asthma, which is separately service-
connected and therefore cannot be used to support an 
increased evaluation for the sinusitis disability here at 
issue.  See 38 C.F.R. § 4.14 (2007).  In any event, none of 
the respiratory complaints during the period in question 
reflect symptoms consistent with a 30 percent rating under 
Diagnostic Code 6514.  For example, the treatment reports 
referenced above fail to show incapacitating episodes as 
contemplated by that Code section, and further fail to 
demonstrate
headaches, pain, purulent discharge or crusting.

Based on the foregoing, the Board concludes that an increase 
in the veteran's allergic rhinitis and sinusitis  was not 
factually ascertainable during the period in question.  
Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) cannot 
serve as a basis for an earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
veteran's claim of entitlement to an increased rating for 
allergic rhinitis and sinusitis on October 5, 2001.  Thus, 
that date serves as the date of claim. Although the evidence 
of record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the October 5, 2001, 
date selected by the RO is the earliest possible effective 
date. The reason for this is that, if the entitlement arose 
prior to October 5, 2001, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after October 5, 2001, would 
not entitle the veteran to an earlier effective date.

The Board has also contemplated whether any evidence of 
record prior to October 5, 2001, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, the Board remains mindful of the last 
final August 1998 rating decision denying entitlement to an 
increased rating for the veteran's service-connected 
sinusitis.  Due to the finality of that decision, an 
effective date prior to August 1998 is not possible here.  
Accordingly, the question for consideration is whether any 
document of record received following the August 
1998 denial but prior to October 5, 2001, could be construed 
as an informal claim.  

In consideration of the above, it is noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007). 

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to between 
August 1998 denial but prior to October 5, 2001, indicating 
an intent to claim entitlement to an increased rating for 
sinusitis.  
Therefore, assignment of an earlier effective date is not 
possible under 38 C.F.R. § 3.155.

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  

Again, due to the finality of an August 1998 rating decision, 
any earlier effective date assigned under 38 C.F.R. § 3.157 
must follow that date.  Therefore, the question for 
consideration is whether any treatment records between August 
1998 and October 5, 2001, meet the requirements of 38 C.F.R. 
§ 3.157.  

Here, the record contains a VA outpatient reports dated July 
3, 2001.  While it appears that the veteran was primarily 
treated for asthma on that occasion, the report does 
reference sinusitis.  Therefore, the July 3, 2001, VA report 
meets the requirements of 38 C.F.R. § 3.157(b)(1).  
Consequently, the date of claim should be considered July 3, 
2001.  However, this still fails to enable an earlier 
effective date because the standard is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  As already 
explained, there is no demonstration that entitlement arose 
at any time prior to October 5, 2001.  Therefore, that 
effective date remains appropriate here.  

In sum, there is no support for an award of a 30 percent 
rating for allergic rhinitis and sinusitis prior to October 
5, 2001.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

An effective date prior to October 5, 2001, for assignment of 
a 30 percent rating for allergic rhinitis and sinusitis is 
denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for a disorder manifested by leg pain, additional 
development is necessary, for the reasons discussed below.  

Private treatment records dated in 1998 show complaints of 
leg pain.  Additionally, a VA examination conducted in 
October 2003 indicated poor muscle tone and weakness of the 
quadriceps.  More recent VA examination in March 2006 did not 
indicate leg disability, but such examination primarily 
focused on a knee disability.  

Based on the above, the competent evidence raises questions 
as to whether the veteran has a current leg disorder distinct 
from her service-connected chondromalacia of the bilateral 
knees.  Moreover, there is no competent opinion addressing 
the etiology between the leg complaints and the veteran's 
service-connected pes planus.  In this regard, under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, the Board finds that an examination 
pursuant to McLendon is warranted, to determine the nature 
and etiology of any leg disorder.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  All diagnoses 
referable to the legs should be noted.  
The VA examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any leg disability is 
proximately due to or the result of the 
veteran's service-connected pes planus 
and/or bilateral knee disability, or, 
alternatively, whether it was aggravated 
by any service-connected disability.  The 
VA examiner should further state whether 
it is at least as likely as not that any 
current leg disorder is causally related 
to any incident of active service.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file should be 
reviewed in conjunction with the 
examination, and the report should 
indicate that such review occurred.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


